Exhibit 10.68

 

RESTRICTED STOCK AWARD AGREEMENT FOR

PATH 1 NETWORK TECHNOLOGIES INC. UNDER THE

2000 STOCK OPTION/STOCK ISSUANCE PLAN

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as of the
12th day of July, 2004, by and between Path 1 Network Technologies Inc., a
Delaware corporation (the “Company”), and Lester Briney (herein referred to as
the “Participant”);

 

W I T N E S S E T H:

 

WHEREAS, the Participant serves as Vice President, Engineering for the Company;

 

WHEREAS, Company, through the Compensation Committee of the Board of Directors,
has determined that it desires to maintain for Participant an incentive package
to retain Participant as a key executive;

 

WHEREAS, the Company has previously adopted the Path 1 Network Technologies 2000
STOCK OPTION/STOCK ISSUANCE PLAN, as amended (the “Plan”);

 

WHEREAS, pursuant to the Plan, the Company has awarded the Participant shares of
common stock under the Plan subject to the terms and conditions of this
Agreement;

 

WHEREAS, Company has determined that it is in its best interests to provide
Participant with a restricted stock award as is more fully set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows
(all capitalized terms used herein, unless otherwise defined, have the meaning
ascribed to such terms as set forth in the Plan):

 

1. The Plan. The Plan, a copy of which is attached hereto as Exhibit A, is
hereby incorporated by reference herein and made a part hereof for all purposes,
and when taken with this Agreement shall govern the rights of the Participant
and the Company with respect to the Award (as defined below).

 

2. Grant of Award. The Company hereby grants to the Participant an award (the
“Award”) of Fifty Thousand (50,000) shares of Company common stock, par value
$0.001 (the “Stock”), on the terms and conditions set forth herein and in the
Plan.

 

1 of 6



--------------------------------------------------------------------------------

3. Terms of Award.

 

(a) Escrow of Shares. A certificate representing the shares of Stock subject to
the Award (the “Restricted Stock”) shall be issued in the name of the
Participant and shall be escrowed with the Secretary of the Company (the “Escrow
Agent”) subject to removal of the restrictions placed thereon or forfeiture
pursuant to the terms of this Agreement.

 

(b) Vesting. One-half of the shares of Restricted Stock will vest based on the
Participant’s continuous employment with the Company through February 17, 2005.
The remaining one-half of the shares of Restricted Stock will vest over four (4)
quarterly installments based on the Participant’s continuous employment with the
Company from the period February 18, 2005 through February 17, 2006. In the
event the Participant’s employment with the Company is terminated by reason of
(i) death, (ii) disability, (iii) without “Cause”, or (iv) by the Participant
voluntarily for “Good Reason”, then all remaining shares of Restricted Stock
that have not yet been vested shall immediately vest. Once vested pursuant to
the terms of this Agreement, the Restricted Stock shall be deemed Vested Stock.
Should any vesting date occur on a day during a “quiet period”, where
Participant would be restricted from trading Company shares, then the vesting
date shall be deemed to occur immediately on the next date on which trading in
the Company shares would be permitted.

 

(c) Voting Rights and Dividends. The Participant shall have all of the voting
rights attributable to the shares of Restricted Stock issued to him. Cash
dividends declared and paid by the Company with respect to the shares of
Restricted Stock shall be paid to the Participant.

 

(d) Vested Stock—Removal of Restrictions. Upon Restricted Stock becoming Vested
Stock, all restrictions shall be removed from the certificates representing such
Stock and the Secretary of the Company shall deliver to the Participant
certificates representing such Vested Stock free and clear of all restrictions.

 

(e) Forfeiture. In the event the Participant’s employment with the Company is
terminated for any reason other than (i) death, (ii) disability, (iii) without
Cause, or (iv) by the Participant for Good Reason prior to all shares of
Restricted Stock becoming Vested Stock, then, all remaining shares of Restricted
Stock which have not yet been vested shall be absolutely forfeited and the
Participant shall have no further interest therein of any kind whatsoever.

 

2 of 6



--------------------------------------------------------------------------------

4. Change of Control.

 

(a) Upon a Change of Control, all Restricted Stock shall immediately become
Vested Stock and the Company shall deliver to the Participant certificates
representing the Vested Stock free and clear of all restrictions. The Company
shall pay to the Participant a Gross-Up Payment determined to cover the cost of
any income taxes imposed on the vested stock as a result of vesting pursuant to
a Change in Control; provided however, that such Gross-Up payment shall be made
only if the Participant has not been terminated for Cause as defined in Section
5, or has not voluntarily terminated for Good Reason as defined in Section 6.
The Company may elect to pay to Participant that number of shares as would be
required to match the Gross-Up Payment, calculated based on the closing market
price of the Company’s stock on the date the restrictions on the Restricted
Stock lapse.

 

(b) “Change of Control” means the occurrence in a single transaction or a series
of related transactions of any one or more of the following events: (i) a sale,
lease or other disposition of all or substantially all of the assets of the
Company; (ii) a merger, reverse merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, reverse merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
own, directly or indirectly, outstanding voting securities representing more
than fifty percent (50%) of the combined outstanding voting power of the
surviving entity or more than fifty percent (50%) of the combined voting power
of the parent of the surviving entity in such merger, reverse merger,
consolidation or similar transaction; (iii) any person, entity or group (within
the meaning of Section 13(d) or 14(d) of the Exchange Act of 1934, as amended
(the “Exchange Act”) who or that becomes the owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, reverse merger, consolidation or similar transaction; or
(iv) the stockholders of the Company approve, or the Board of Directors
approves, a plan of complete dissolution or liquidation of the Company, or a
complete dissolution or liquidation of the Company shall otherwise occur.

 

5. Cause. “Cause” shall mean the occurrence of any one or more of the following:
(i) participant’s conviction of, or plea of no contest with respect to, any
felony involving fraud, dishonesty or moral turpitude; (ii) participant’s
participation in a fraud or act of dishonesty against the Company that results
in material harm to the business of the Company; (iii) participant’s intentional
violation of any contract or agreement or direct order between participant and
the Company or any statutory duty participant owes to the Company; or (iv)
participant’s conduct that constitutes gross insubordination, incompetence, or
habitual neglect of duties; provided, however, that the action or conduct

 

3 of 6



--------------------------------------------------------------------------------

continues after the Company has provided participant with written notice thereof
and the fifteen (15) days to cure the same.

 

6. Good Reason. Voluntary termination for “good reason” shall mean that
Participant voluntarily terminates employment with the Company after any of the
following is undertaken by the Company without Participant’s written consent:
(a) the assignment to Participant of any duties or responsibilities that results
in a significant diminution in Participant’s function as in effect immediately
prior to the effective date of any Change of Control; or (b) a material change
in Participant’s title or reporting relationships as in effect immediately prior
to the effective date of the Change of Control.

 

7. Legends. The shares of Stock that are the subject of the Award shall be
subject to the following legend:

 

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ARE
TRANSFERRABLE ONLY IN ACCORDANCE WITH THE 2000 STOCK OPTION/STOCK ISSUANCE PLAN.
ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE IN
VIOLATION OF SUCH AGREEMENT SHALL BE NULL AND VOID AND WITHOUT EFFECT. A COPY OF
THE AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF PATH 1 NETWORK TECHNOLOGIES
INC.”

 

8. Stock Powers and the Beneficiary. The Participant hereby agrees to execute
and deliver to the Secretary of the Company a stock power (endorsed in blank) in
the form of Exhibit B hereto covering his Award and authorizes the Secretary to
deliver to the Company any and all shares of Restricted Stock that are forfeited
under the provisions of this Agreement, together with such stock power.

 

9. Non-transferability of Award. The Participant shall not have the right to
sell, assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber
or charge any shares of Restricted Stock or any interest therein in any manner
whatsoever before they vest.

 

10. Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in writing.

 

11. Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of California, without regard to its
conflicts of laws provisions.

 

4 of 6



--------------------------------------------------------------------------------

12. Withholding. The Company and the Participant shall comply with all federal
and state laws and regulations, if any, respecting the withholding, deposit and
payment of any income, employment or other taxes relating to the Award.

 

13. Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

 

14. Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.

 

15. No Amendments. This Agreement constitutes the complete agreement of the
parties, and supersedes all prior agreements, oral or written. This Agreement
may not be amended except in writing and signed by the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Path 1 Network Technologies Inc.

(a Delaware corporation)

By:   /S/  JOHN R. ZAVOLI      

Its:

  CEO

Date:

  7/12/04      

Participant

    /S/  LESTER BRINEY           Lester Briney      

Date:

  7/12/04

 

5 of 6



--------------------------------------------------------------------------------

Exhibit B

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                                     , an individual, hereby
irrevocably assigns and conveys to                             ,
                             AND NO/100 (            ) shares of the Common
Stock of Path 1 Network Technologies Inc., a Delaware corporation, $0.01 par
value, and appoints                          as attorney to transfer such shares
on the books of such corporation.

 

DATED                                         
                                                                                
                   

 

6 of 6